FILED
                              NOT FOR PUBLICATION                             OCT 06 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS CASTILLEJO,                                  No. 10-71082

               Petitioner,                        Agency No. A088-028-605

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2010 **


Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Luis Castillejo, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Castillo-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009), and we deny the petition

for review.

      The agency properly denied Castillejo’s application for cancellation of

removal on the ground that his conviction under Arizona Revised Statutes § 28-

1383(A)(1) is a crime involving moral turpitude rendering him inadmissible under

8 U.S.C. § 1182(a)(2) and therefore ineligible for cancellation relief under 8 U.S.C.

§ 1229b(b)(1). See Marmolejos-Campos v. Holder, 558 F.3d 903, 917 (9th Cir.

2009) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                     10-71082